11-278                                                                         BIA
         Huang v. Holder                                                        A078 951 471



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                SUSAN L. CARNEY,
10                CHRISTOPHER F. DRONEY,
11                     Circuit Judges.
12       _____________________________________
13
14       ZHEN-YANG HUANG,
15                Petitioner,
16
17                         v.                                    11-278
18                                                               NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                Eric Y. Zheng, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Douglas E. Ginsburg,
28                                      Assistant Director; Judith R.
29                                      O’Sullivan, Trial Attorney, Office
30                                      of Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Zhen-Yang Huang, a native and citizen of the

 6   People’s Republic of China, seeks review of the January 4,

 7   2011, order of the BIA denying his motion to reopen.     In re

 8   Zhen-Yang Huang, No. A078 951 471 (B.I.A. Jan. 4, 2011).        We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of the case.

11       The BIA’s denial of Huang’s motion to reopen as

12   untimely was not an abuse of discretion.     See Kaur v. BIA,

13   413 F.3d 232, 233 (2d Cir. 2005) (per curiam).     An alien may

14   file one motion to reopen, generally no later than 90 days

15   after the date on which the final administrative decision

16   was rendered.     8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R.

17   § 1003.2(c)(2).     Huang’s 2010 motion was untimely because

18   the final administrative order was issued in 2005.     See 8

19   U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).     The

20   time limitation does not apply to a motion to reopen if it

21   is “based on changed circumstances arising in the country of

22   nationality or in the country to which deportation has been

23   ordered, if such evidence is material and was not available

24   and could not have been discovered or presented at the

                                     2
 1   previous hearing.”    8 C.F.R. § 1003.2(c)(3)(ii); see also 8

 2   U.S.C. § 1229a(c)(7)(C)(ii).    However, Huang failed to

 3   establish a material change in country conditions.

 4       Huang argues that he will be subject to the Chinese

 5   government’s human rights abuses against Christians who

 6   attend unregistered churches because of his 2010 conversion

 7   to Christianity and his assertion that he would attend an

 8   unregistered church if he were removed to China.     Huang

 9   alleges that such abuses have increased since his 2003

10   merits hearing.   However, the evidence did not show that

11   there is a reasonable possibility that, out of the 40 to 60

12   million members of unregistered churches in China, the

13   Chinese government would likely become aware that he also is

14   a member.   See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

15   (2d Cir. 2008) (per curiam).

16       Because the evidence Huang submitted was insufficient

17   to establish a change in country conditions material to

18   Huang, the BIA did not abuse its discretion in concluding

19   that he failed to show a ground for an exception to the

20   filing deadline, and in consequently denying his motion to

21   reopen as untimely.    See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii);

22   8 C.F.R. § 1003.2(c)(2), (3).



                                     3
 1       For the foregoing reasons, the petition for review is

 2   DENIED.   As we have completed our review, any stay of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DISMISSED as moot.    Any pending request for

 6   oral argument in this petition is DENIED in accordance with

 7   Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11




                                    4